Citation Nr: 0408329	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of $4,157.70 of education benefits is 
valid.  




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from August 1979 to 
October 1994. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
informed the veteran that an overpayment of Chapter 30 
educational benefits in the amount of $4,157.70, had been 
created.  

It is noted that the veteran was scheduled for a Central 
Office Hearing in January 2004, for which he did not appear.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO determined that the veteran was overpaid $4,157.70 in 
Chapter 30 benefits for three educational terms.  The RO 
determined that the veteran was certified and paid for 19 
credit hours for the period from April 2, 2001 - June 2, 
2001, but did not complete any hours for that term.  The RO 
also determined that the veteran was certified and paid for 
19 credit hours for the period from June 11, 2001 - October 
6, 2001, but only pursued 11 credit hours, equivalent to  3/4  
time.  The RO also determined that the veteran was certified 
and paid for 21 credit hours for the period from November 5, 
2001 - March 15, 2002, but did not complete any hours for 
that term.  

Regarding the third education term in question (November 5, 
2001 - March 15, 2002), the veteran claimed in both his 
notice of disagreement and substantive appeal, that he 
dropped out of school in December 2001, and did not receive 
any funds for this educational term in question.  There is a 
June 2002 letter in the claims file in which the veteran 
wrote that he was unable to attend classes due to his 
service-connected disability, and that he terminated his 
attendance on March 5, 2002.  Although there is no 
documention of this in the claims folder, the RO should 
investigate this matter, and determine whether the veteran 
was paid for the third education term in question (November 
5, 2001 - March 15, 2002).  

Accordingly, this case is remanded for the following:

1.  The RO should determine whether the 
veteran was paid for the third education 
term in question (November 5, 2001 - 
March 15, 2002).  

2.  Following completion of the 
development requested above, the RO 
should readjudicate the appellant's claim 
challenging the validity of the 
overpayment of $4,157.70 in education 
benefits taking into account the entire 
record.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC) which takes into account 
all evidence added to the record since 
the May 2003 statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




